Title: From George Washington to Henry Knox, 4 April 1794
From: Washington, George
To: Knox, Henry


          
            Sir,
            Philadelphia 4th Apl 1794
          
          Your letter of this date, enclosing one from Captn Williamson, is received. I have
            never entertained any doubt myself of the genuineness of the Speech which is published
            as Lord Dorchester’s; nor of the intentions of the B—— Government to keep this Country
            in a state of disquietude With the Indian nations; and also to alter the boundary
            between them and us, if, by any means, they can effect it.
          For this reason, I repeat in this manner, what I have two or three times done before,
            verbally, that Genl Chapin should be instructed to leave no means unessayed to keep the
            Six Nations well disposed towards the U.S.—and to buy Captn B——t off at almost any
              price. Captn Williamson affords, I presume, a Safe conveyance
            to him Yrs &ca
          
            Go. Washington
          
        